   Case 2:19-cv-00318-MHT-SRW Document 148 Filed 03/19/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,          )
et al., ex rel. Kristina           )
S. Greenwood and Misty             )
Stoffregen Thweatt,                )
                                   )
     Plaintiffs,                   )
                                   )         CIVIL ACTION NO.
     v.                            )           2:19cv318-MHT
                                   )                (WO)
MIMS MANAGEMENT GROUP,             )
LLC, et al.,                       )
                                   )
     Defendants.                   )

                              JUDGMENT

     In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court that the joint motion to dismiss (Doc. 144) is

granted, and this action is dismissed.                 The dismissal

is with prejudice as to the rights of the relators

Kristina S. Greenwood and Misty Stoffregen Thweatt, and

without prejudice as to the rights of plaintiff United

States of America.

    The clerk of the court is DIRECTED to enter this

document    on   the    civil    docket    as    a   final    judgment
   Case 2:19-cv-00318-MHT-SRW Document 148 Filed 03/19/21 Page 2 of 2




pursuant   to   Rule    58   of    the   Federal    Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 19th day of March, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
